Citation Nr: 1531673	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-15 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher rating for migraine headaches rated 0 percent disabling prior to January 30, 2012, rated 10 percent disabling from January 30, 2012 to February 3, 2014, and 30 percent disabling thereafter. 

2.  Entitlement to a compensable rating for burn scars of the right arm, left shoulder, and back.

3.  Entitlement to service connection for an undiagnosed illness manifested by numbness, tingling, and pain to all extremities, and joint swelling to shoulders, elbows, and wrists.

4.  Entitlement to service connection for arthritis of hips, shoulders, elbows, and wrists.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for hypertension, claimed as due to service connected posttraumatic stress disorder (PTSD).
7.  Entitlement to service connection for sleep apnea

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo 


INTRODUCTION

The Veteran served on active duty from September 1992 to July 2002, and from August 2004 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

A May 2012 rating decision granted an increased, 10 percent, rating for migraine headaches, effective January 30, 2012.  

In a December 2013 decision, the Board denied service connection for hematuria and found that new and material evidence was submitted to reopen the Veteran's claims for service connection for right and left knee disabilities.  The Board remanded the de novo issues of service connection for the bilateral knee disabilities and the remaining issues for further development and consideration. 
A May 2014 rating decision granted an increased, 30 percent, rating for migraine headaches effective February 4, 2014.  The Veteran continues to appeal for higher ratings for this disability.  

The issue of entitlement to higher ratings for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  One of the Veteran's burn scars is painful; the combined area of the Veteran's burn scars measure much less than 144 square inches (929 square centimeters); they are linear, superficial, not manifested by limitation of motion or loss of function of the affected area, stable, and are not adherent to underlying tissue; and there was no evidence of edema, disfigurement of face or neck, inflammation, or keloid.

3.  There is no competent and credible evidence establishing that the Veteran currently has a disability, besides the already service-connected low back condition with numbness and residuals of a fracture of the left wrist, to include undiagnosed illness manifested by numbness, tingling, and pain to all extremities, and joint swelling to shoulders, elbows, and wrists; or arthritis of the hips, shoulders, elbows, and wrists.

4.  There is no competent and credible evidence establishing that the Veteran's current neck injury or cervical strain was shown in service or for many years thereafter.

5.  There is no competent and credible evidence establishing that the Veteran's hypertension was shown in service or for many years thereafter, or that is related to a service-connected disability.
6.  There is no competent and credible evidence establishing that the Veteran's sleep apnea was shown in service or for many years thereafter.

7.  The most probative evidence indicates that there is no competent and credible evidence establishing that the Veteran's current bilateral knee strain was shown in service or for many years thereafter.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for service-connected burn scars have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).

2.  The criteria for service connection for an undiagnosed illness manifested by numbness, tingling, and pain to all extremities, and joint swelling to shoulders, elbows, and wrists have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

3.  The criteria for service connection for arthritis of hips, shoulders, elbows, and wrists have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

4.  The criteria for service connection for a neck injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

6.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

8.  The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by letters dated in December 2008 (hypertension and undiagnosed illness), July 2009 (burn scars), August 2009 (bilateral knees), September 2010 (neck injury and sleep apnea), and January 2012 (arthritis of hips, shoulders, elbows, and wrists). 

Concerning the duty to assist, the record includes service treatment records (STRs), private treatment records, VA treatment records, VA examination reports, and lay statements.  

A VA examination regarding the Veteran's claimed hip arthritis was not obtained.  There is no competent and credible evidence of a claimed event, injury, or disease during service or after service regarding any hip condition or hip arthritis upon which service connection can be established.  Thus, VA examination and etiological opinion are not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R § 3.159(c)(4)(iii); see also McLendon v. Nicholson, 20 Vet. App. 79 2006).

The Board remanded the claim in December 2013 to obtain additional VA and private treatment records, and schedule the Veteran for VA examinations.  Additional VA treatment records were obtained and VA examinations were conducted.  The Veteran was sent a January 2014 VCAA letter and authorization forms to obtain private treatment records from Dr. G.K. and Dr. H. as identified in the Board's remand.  That letter was returned as undeliverable.  In July 2014, the Veteran stated that his address had changed and requested all missed correspondence from January 2014.  In November 2014, the Board sent the Veteran the January 2014 letter and the authorization forms to obtain the Veteran's private treatment records.  However, the Veteran has not returned the forms to obtain his private treatment records.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The agency of original jurisdiction has substantially complied with the December 2013 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

II.  Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).   

In May 2009, the Veteran requested an increased rating for his service-connected burn scars.  The Veteran noted in August 2009 that he suffered second and third degree burns in service, resulting in scars on his back and arm.  He contends he has a deep, painful scar that is over 6 square inches, and superficial scars with soft tissue damage which also cause pain.  His scars become irritable, and itch throughout the summer months making it hard to concentrate on other tasks.  The Veteran uses topical steroid lotions to treat his burn scars.  

A VA examination was conducted in August 2009.  Regarding the Veteran's scars, he had three on his upper mid back approximately nickel sized, or three sixteenths of a square inch size, hypopigmented areas.  There was also an irregular area in the right lower back area, which was approximately 6 square inches, which was slightly scaly, and slightly hypopigmented in relation to the surrounding skin.  There was an area of burn, which was a circular area on the anterior upper right arm, which was somewhat reddened in comparison to the surrounding skin with slightly scaly appearance.  On the posterior aspect of the left shoulder there was also an irregular ovoid type scar, approximately 4 square inches.  The previous anterior scar was approximately 5 square inches, and slightly reddened with scaly skin in comparison to the surrounding skin.  There was also a well-healed scar above the right elbow posteriorly, which measured approximately 1 by 1 inches.  All the scars were nontender, superficial, with no evidence of keloid formation or skin breakdown.  None of these scars had any functional limitation on the movement of his arms or back, or limitation on his activities of daily living or work.  The diagnosis was minor burn sustained in 1993 with resultant scars as described.  They have no functional impairment.

A January 2010 VA Persian Gulf War examination notes the Veteran's burn scars are somewhat numb to light touch. 

A VA examination was conducted in March 2012.  The total area of the five scars was 12 square centimeters.  The examiner stated that the Veteran had one painful scar and the other four itched intermittently.  All the scars were superficial, stable, and had no underlying tissue damage.  The examiner also stated that, aside from the one scar which produced pain to the left upper back, the other scars are asymptomatic.  All scars are well healed.  The Veteran reported other skin changes that have resolved mainly on the back of the trunk and were not visible on today's examination.  

A VA examination was conducted in February 2014.  Five scars were found.  There were also 3 or 4 possible residual faint burn scars (the Veteran pointed to several faint, slightly hypopigmented irregular macules 1.0-1.5 centimeters in size), asymptomatic now but the Veteran stated that they were caused by the burns.  The combined area of the all the Veteran's scars was 40 square centimeters.  All the scars were superficial and non-linear.  They were neither painful nor unstable.  The examiner noted that the scars caused no complications or damage, limitation of function, or interference with his ability to work.  

The Veteran's burn scars are currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7805-7802. 

Under the revised Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  Scars covering a larger area or areas receive a higher rating. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1) (2014).

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118 (2014).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2014).

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118 (2014).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2014).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Note (3).

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800-04 not considered in a rating provided under Diagnostic Codes 7800-04 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

The March 2012 VA examiner noted that one of the Veteran's burn scars is painful.  The Board acknowledges that two other VA examiners have found that all the Veteran's scars are not painful.  However, the Board finds that the evidence of record with respect to whether one of the Veteran's scars is manifested by pain is at least in equipoise.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that an evaluation of 10 percent, but no more, pursuant to Diagnostic Code 7804 for one painful, but stable, burn scar is warranted.  No higher rating is warranted under Diagnostic Code 7804 unless there are three or more painful or unstable scars are involved, which is not the case here.  

With respect to the criteria found at Diagnostic Codes 7801, 7802, and 7805, the Board finds that the evidence shows that the disability due to the Veteran's scars does not more nearly approximate the criteria for an even higher disability rating at any time during the appeal.  38 C.F.R. § 4.118.  All examiners have noted that all the scars are superficial, i.e., not deep, and the total area of the scars is well below 144 square inches (920 square centimeters).  Further, the examinations show no objective medical findings that the scars resulted in painful motion or loss of function.  

The Veteran alleged that he has multiple painful scars, a deep scar, and his superficial scars have tissue damage.  The Board finds the results on three examinations that, at most, only one scar is painful, all the Veteran's scars are superficial, and all the Veteran's scars do not result in any underlying tissue damage to be more probative than lay assertions made in connection with the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

Therefore, entitlement to an even higher rating than the 10 percent rating being assigned for the one painful scar is denied.  

Other Considerations

The Board has considered whether referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as reflected by the competent evidence, and provide higher rating for disability level more severe than that shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and ratings under that schedule are therefore adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, the record does not reflect that the Veteran's burn scars have resulted in any hospitalizations, and competent and credible evidence does not reflect that the disability has resulted in any loss of function or employment.  Consequently, referral for extraschedular consideration is not warranted.

As a final point, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, there is no evidence or argument that the Veteran's service-connected burn scars renders him unemployable.  As such, a claim for a TDIU due to either of the service-connected disabilities under consideration has not been reasonably raised, and no further action pursuant to Rice is required.


B.  Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In order to establish entitlement to secondary service connection, there must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran was awarded the Combat Action Badge for a period of service in September 2004.  In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of an in-service event if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1). 

Under C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. 

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Undiagnosed Illness Manifested by Numbness, Tingling, and Pain to all Extremities, and Joint Swelling to Shoulders Elbows and Wrists; and Arthritis of the Hips, Shoulders, Elbows, and Wrists

Initially, the Board notes that the Veteran is service-connected for a lumbar spine disability with numbness and the residuals of a fracture to the left wrist, which will not be considered in connection with this claim.  Further, the claims for a neck disorder and a bilateral knee disorder will be considered separately below.

The Veteran notes that he has constant joint pain and swelling to his elbows, shoulders, and wrists which started after a blast incident in Iraq.  The Veteran also contends that the vigorous activities of tactical road marching, mass tactical airborne operations, running infantry duties, and combat caused him to become arthritic.

STRs have been reviewed and no specific complaints of chronic pain, numbness, tingling affecting the joints or arthritis is noted.  The Veteran was discharged from service in July 2005.  In January 2006, the Veteran marked "yes" to having these symptoms in a Report of Medical History for Army Reserve duty.  A January 2006 physical examination was normal.  In February 2006, the Veteran reported chronic recurrent multiple joint pain.  Records from the Reserve Health Readiness Program dated in December 2008, more than 3 years following discharge, include reports of chronic pain everywhere.  

The Veteran submitted a letter dated in from a private physician, Dr. G.K, dated in April 2010 noting that the Veteran continues with a diagnosis of osteoarthritis.  That physician referred the Veteran to Dr. H.  As noted above, the Veteran was provided authorization forms for VA to obtain his treatment records from these private physicians, however, he did not return the forms.  

A VA examination was conducted in January 2010.  The Veteran reported numbness, tingling, and pain down the lateral sides of both arms which would then generalize in the hands.  This is particularly prominent in weather changes and cold.  The Veteran also reported shooting pains and numbness in the feet.  The examination noted that these symptoms have been associated with radiculopathy from the Veteran's neck and lower back, according to a private physician.  The examiner noted that the Veteran is already in receipt of service connection for a lumbar spine disability which includes numbness.  The Veteran also stated that his left elbow and both knees swell.  The Veteran reported no complaints regarding the right wrist, elbow, or shoulders.  

Physical exam noted no decrease in sensation.  There was normal range of motion of all joints.  He was negative for all trigger points.  There was no tenderness to musculature of the extremities.  Muscle strength was 5/5 and bilaterally symmetrical.  Examination of the joints noted no swelling.  

The Veteran was diagnosed with bilateral knee strain and degenerative disease of the cervical and lumbosacral spines with possible radicular symptoms.  The Veteran was shown to have a normal exam of both shoulders, elbows, and wrists.  The examiner stated there is no specific undiagnosed illness that would account for any of his conditions.  The Veteran did not meet the criteria for a diagnosis of fibromyalgia. 

The examiner noted that there were no specific complaints of chronic pain, numbness, or tingling affecting the joints noted in the Veteran's STRs.  Records from the Reserve Health Readiness Program dated December 2008, more than three years following discharge, include reports of chronic pain everywhere.  The examiner stated that, despite the subjective complaints of pain, the Veteran has specific injuries/conditions which may easily explain his current symptomatology of numbness/pain.  First of all he has decreased sensation over the areas of his service-connected burn scars which accounts for numbness at those areas.  His numbness and tingling in the arms and legs may indeed be secondary to this injury or arthritic conditions in the cervical and lumbar spines as has been described by the Veteran.  Also he has bilateral knee strain.  The Veteran also has a history of a left elbow and wrist injury sustained in 1999.  The examiner stated that there is no specific undiagnosed illness that would account for any of his conditions.  The Veteran does not meet criteria for fibromyalgia.  The diagnoses were bilateral knee strain, and degenerative disease of the cervical and lumbar spine.  In addition, the examiner diagnosed normal bilateral shoulder, elbow, and wrist examinations.

The Board notes that the evidence establishes that the Veteran served in the Persian Gulf during the requisite time period, and his accounts of sustaining IED blasts are accepted as credible.  Besides entitlement to direct service connection for these conditions, and entitlement to presumptive service connection for arthritis; entitlement to presumptive service connection based on Persian Gulf service must also be considered.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

The probative evidence of record does not reflect the Veteran currently has an undiagnosed illness or medically unexplained chronic multisymptom illness. VA examinations in January 2010 specifically noted that the Veteran did not have any multisystem or undiagnosed illnesses.  Moreover, the January 2010 VA examination constitutes competent and probative evidence that the Veteran does not have a current condition of numbness, tingling, and pain to all extremities, and joint swelling to shoulders, elbows, and wrists; and arthritis due to service, including his Persian Gulf service or sustaining IED blasts.  In fact no arthritis related to the joints at issue has been found.  The VA examiner reviewed the claims file, considered the Veteran's history, and completed a physical examination.  The examiner provided adequate rationale for the conclusions reached.  The examiner's opinion is accordingly highly probative, and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no medical opinion of record to the contrary.

In addition, Dr. G.K. diagnosed the Veteran with "osteoarthritis," however, she did not identify the joint or whether it was related to service.  Therefore, this is not competent medical evidence that any arthritis is due to service.  

The Veteran contends that he has numbness, tingling, and pain to all extremities, and joint swelling to shoulders, elbows, and wrists; and arthritis of the hips, shoulders, elbows, and wrists due to his service in the Persian Gulf and due to an IED blast.  As a lay person, the Veteran has not shown that he has specialized training sufficient to render such opinions, as such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinions that he suffers from current disorders due to his Persian Gulf service and sustaining IED blasts are not competent medical evidence. 

In this case, the competent and probative evidence fails to show the Veteran with a diagnosed disability manifested by numbness tingling and pain to all extremities, and joint swelling to shoulders, elbows, and wrists, nor is there objective evidence of disability in these areas such that his complaints represent an undiagnosed illness.  Finally, arthritis of the related joints has not been shown.  

Accordingly, the criteria for service connection are not met and the claims must be denied.

Neck Disability

The Veteran contends that the vigorous activities of tactical road marching, mass tactical airborne operations as a paratrooper, infantry duties, and a motor vehicle accident caused by an IED blast caused his neck injury.

The Veteran's STRs are negative for any findings, complaints or treatment of any motor vehicle accident while he was stationed in the Persian Gulf, or a cervical spine disability.  In November 1999, the Veteran was involved in a motorcycle accident.  He sustained a cut on the left elbow, and a linear fracture of the left navicular bone.  He is already in receipt of service connection for the left wrist condition.  

A VA physical medicine consultation was conducted in May 2008.  The VA examiner noted that the Veteran became positive for traumatic brain injury, however, no evidence of head trauma was noted.

A private February 2009 magnetic resonance imaging (MRI) of the cervical spine noted a slight rightward bulge of the C6-C7 disc without any significant affect upon the spinal cord.  
A VA examination was conducted in February 2014.  The examiner noted that the Veteran does not have an in-service diagnosis of any neck condition.  The Veteran dates an onset of neck pain to an in-service motorcycle accident that occurred in approximately 2000.  The Veteran stated he was thrown off his motorcycle, had a laceration of his left elbow which was sutured, was told that he had a concussion but does not recall loss of consciousness.  He stated that he did have neck pain but it was never evaluated, and no X-rays were ever taken.  In reviewing the Veteran's STRs, the examiner found the entry of being treated for a motorcycle accident with a laceration to the posterior aspect of the left elbow and a fracture of the navicular bone of the wrist.  No mention was made in the service treatment record of any neck injury or neck pain.  

The Veteran stated in 1994, while in an airborne unit, he made 52 jumps and after doing jumps or marching, he stated that he had some diffuse neck pain to the right and left sides.  The examiner stated that he did not find records in the claims file of evaluations for the neck.  From 1994 to 2002, the Veteran stated that he continued to have episodes of popping and straining in his neck when he would turn his head from side to side.  In 2004, the Veteran stated he was in a vehicle in convoy when an IED exploded between the Veteran's vehicle and the vehicle in front of them.  As a result of this explosion, the driver lost control, struck a wall, and he was thrown forward.  The Veteran states that he felt a mild strain in the rear of his neck which extended down the spine to between the shoulder blades.  He did not seek any treatment.  In 2005, while still in Iraq and on patrol, he was getting out of a vehicle and an IED went off and the Veteran states that the blast threw him backwards.  He continued to have posterior neck pain.  He continued his duty, self-treating with Motrin.  No medical attention was sought.  In general, the Veteran stated that "all that was ever done was to give me Motrin so I could do that myself."  

The Veteran stated that in early 2006, his primary care physician referred him for an MRI scan because of neck pain.  The examiner noted that he reviewed a February 2009 copy of that MRI in the Veteran's electronic claims file.  The examiner noted that the cervical spine MRI showed a report of "rather slight rightward bulge of disks C6-7 without any significant effect upon the spinal cord."  There were no other findings of any significance and the VA examiner found that such a reading by a radiologist has no clinical significance.  The Veteran, however, states that he continued to have neck pain.  He states that he was sent to Fort Bragg in 2007 for a medical board for his neck among other medical conditions.  He then had to be sent to Scott Air Force Base for additional evaluation he states for the "neck, back and sleep apnea."  As a result of these examinations the Veteran states that he was discharged from the Reserves in 2007.  In reviewing the Veteran's file for records of treatment from government facilities or STRs, the examiner was unable to locate the report of this medical board.  

The Veteran stated that in 2010, Dr. G.K. provided the Veteran with a report indicating the nature of his neck condition.  The examiner noted a report, signed by Dr. G.K. in April 2010 stating only that the Veteran had a diagnosis of hypertension, hematuria, osteoarthritis, a scar on his left shoulder, and migraines.  She said nothing of any cervical spine condition.  The Veteran recalled that in 2007 he was sent by Dr. G.K. to a neurologist, a Dr. H. in Washington, Missouri.  The reason for this referral was that the Veteran began experiencing feelings of numbness in both of his arms to his hands when he would sneeze or cough and that these symptoms of numbness would last about 10 seconds.  The Veteran stated that he saw the neurologist in 2007 and described a test which may have been an electrodiagnostic study or electromyogram.  The Veteran stated that he was told "there is no activity in the left triceps muscle."  The Veteran states that no treatment was recommended, and he never saw the neurologist again.  

The examiner noted at the present time the Veteran has posterior midline neck pain that occurs on a constant basis daily of a low grade level.  About once a week there is increased pain, and the Veteran is not sure why but it may be because he sleeps wrong and the pain may last a day.  The examiner further noted that the Veteran had two VA compensation and pension examinations at this hospital for low back before 2007 by a neurologist, and another in August 2008 by a medical specialist.  Neither of these examiners made any mention of neck pain nor did his primary care physician at this VA Hospital in October 2008 where complaints of knee pain, low back pain, and headaches were made but no mention was made that the Veteran complained of any neck pain.  

After an examination and review of the Veteran's electronic claims file, the examiner stated that there are no physical findings to suggest nerve root compression or radiculopathy.  There are no symptoms to suggest intervertebral disk syndrome and only one episode of being off work in the last year.  X-rays of the cervical spine were obtained and they are all negative, with no evidence of disk space narrowing, bone destruction, or hypertrophic spur formation.  The diagnosis was cervical strain.  The examiner noted that the only findings that vary from completely normal on this examination are aspects of the range of motion which are, in fact, subjective and under the control of the Veteran although measurable.  The examiner noted that, although the Veteran gives several episodes that produced or aggravated neck pain in service, there are no records that the examiner could find in the STRs for any neck pain.  Based upon the absence of any objective data, a physical examination and a history which is provided only by the Veteran with no supportive data, the examiner stated that there is no nexus relationship to the Veteran's cervical spine complaints and his military service. 

In relying on the February 2014 opinion of the VA examiner the Board specifically finds the examiner was fully informed of the pertinent factual premises of the case and that he provided a fully articulated opinion that was supported by a reasoned analysis.  The examiner's opinion is accordingly highly probative, and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, supra.  Thus, the opinion is probative.  There is no medical opinion to the contrary.  

The Veteran contends that his current cervical spine condition is due to events in service.  As a lay person, the Veteran has not shown that he has specialized training sufficient to render such opinions, as such requires medical testing and expertise to determine.  See Jandreau, supra..  Accordingly, his opinions that he suffers from a current disorder of the cervical spine due to service are not competent medical evidence. 

Accordingly, the criteria for service connection are not met and the claim must be denied.


Hypertension 

The Veteran contends that that his hypertension was either caused or exacerbated by anxiety due to his service connected PTSD.

The Veteran's STRs are negative for diagnosis of hypertension.  During a post-deployment examination in May 2005, the Veteran specifically denied a problem with high blood pressure.

A VA treatment note dated in October 2008 noted that the Veteran had elevated blood pressure reading on initial presentation which normalized later to 126/88.  The Veteran stated his home blood pressure monitoring showed good numbers.

A VA examination was conducted in January 2009.  The examiner did not review the Veteran's claims file.  The Veteran stated that he was never diagnosed with hypertension, but he was told his blood pressure runs high when he has anxiety episodes.   Blood pressure readings were reported as 140/100, 136/102, and 130/100.  The diagnosis was elevated blood pressure without diagnosis of hypertension.  The examiner explained that the Veteran's blood pressure readings today were high.  However, because they were all taken on the same occasion and were not significantly higher than normal, she could not make a diagnosis of hypertension.  The examiner noted the diagnosis of hypertension must be made by the primary care provider from readings obtained over time.  

The Veteran submitted a prescription slip dated in March 2009 diagnosing hypertension, and subsequent treatment records show treatment for hypertension.  

A VA examination was conducted in February 2014.  After an examination and review of the Veteran's claims file, the examiner opined that it is less likely than not that the currently diagnosed hypertension (untreated after the Veteran stopped taking his medication 8 months ago) arose during service or within one year of separation from service, was caused by the service connected PTSD, or was aggravated (permanent worsening of the underlying disability beyond natural progress) by the PTSD.  The examiner explained that there is no documentation of any elevated blood pressure readings during active service and only a single visit (an August 2008 Reserve Health Assessment) recording elevated blood pressure, but hypertension was not diagnosed until March 2009.  The examiner noted that medical expert literature confirms that transient blood pressure elevation occurs in response to various physical and emotional stressors (e.g., anxiety, pain, nightmares, exercise, infection, and medications) but does not lead to permanently sustained hypertension requiring drug treatment.  The examiner also noted that the Veteran's hypertension has been mild judging by low dose monotherapy with hydrochlorothiazide throughout its treated course and there is no indication of its aggravation by PTSD. 

There is no indication that hypertension was identified in service, and the evidence of record shows that the Veteran was diagnosed with hypertension in 2009, almost four years after separation from service.  Thus, there is no competent and credible evidence indicating the Veteran's hypertension was present in service or within one year of separation from service from July 2002 to July 2003, or from July 2005 to July 2006. 

Moreover, the VA examination in February 2014 constitutes competent and probative evidence that the Veteran's hypertension is not directly related to service and is not related to or aggravated by a service-connected disability.  The VA examiner reviewed the claims file, considered the Veteran's history, and completed a physical examination.  The examiner provided adequate rationale for the conclusions reached.  The examiner's opinion is accordingly highly probative, and may be relied upon by the Board.  See Nieves-Rodriguez, supra.  There is no medical opinion of record to the contrary.

To the extent the Veteran believes that his hypertension is related to service or service-connected PTSD, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, supra.  In this regard, the diagnosis and etiology of hypertension are not matters capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

Accordingly, the criteria for service connection on either a direct or secondary basis are not met and the claim must be denied.

Sleep Apnea

The Veteran contends that he started having sleep issues in service while overseas in 2005.  He felt tired and snored.  When he returned home his wife always told him that he was too tired to perform activities and he noted that he was often short of breath.  He was diagnosed with sleep apnea and given a continuous positive airway pressure (CPAP) machine.  In addition, the Veteran submitted a Navy Times article noting that researchers have determined that people who live in high pollution areas are more likely to have sleep disorders such as sleep apnea.  The article essentially noted that the pollution caused by the wars and open air burn pits in Iraq and Afghanistan, and the high temperature in Iraq have caused a 600 percent increase in active duty cases of obstructive sleep apnea.  

The Veteran's STRs are negative for any findings, complaints, or treatment of sleep apnea.  The Veteran's STRs note that a post deployment health assessment was conducted in June 2005.  The Veteran denied difficulty breathing, shortness of breath, frequent trouble sleeping, or feeling tired after sleeping.  He denied being exposed to industrial pollution, or oil fires.  He stated that he was sometimes exposed to smoke from burning trash or feces.  Lung examination was normal.  

A VA examination was conducted in February 2014.  The examiner stated that the Veteran's electronic claims file was reviewed.  After examination, the examiner opined that it is less likely than the Veteran's obstructive sleep apnea (OSA) is related to exposure to smoke from burning trash or feces during service or in any other way to his service.  The examiner noted the lay newsletter article referring to a single medical research report linking exposures to air pollution with higher rates of sleep disorders such as OSA.  The examiner noted that this finding has not been repetitively and independently confirmed by medical experts.  The examiner stated that it is not established in the expert medical literature that air pollution (or military burn pit smoke) exposure is related to development of OSA.  The examiner noted that it is more likely that his male sex, advancing age, and weight increase (all solidly established risk factors for OSA, according to the examiner) are related to his OSA. 

In relying on the February 2014 opinion of the VA examiner, the Board specifically finds the examiner was fully informed of the pertinent factual premises of the case and that he provided a fully articulated opinion that was supported by a reasoned analysis.  Thus, the opinion is probative.  See Nieves-Rodriguez, supra.  That examiner specifically stated it was less likely as not that the Veteran's sleep apnea was caused by air pollution or military burn pit smoke exposure.  There is no competent medical opinion to the contrary. 

To the extent that the Veteran is offering his own opinion that his currently diagnosed sleep apnea is related to active service, or was caused by air pollution or military burn pit smoke exposure, the Board notes that resolution of these questions requires medical expertise.  The determination of the cause or onset of the Veteran's sleep apnea requires medical expertise.  Inasmuch as the Veteran is not shown to have the specialized training necessary to render a competent opinion on these matters, his opinions in that regard are not competent medical evidence.  See, Jandreau v. Nicholson, supra. 

The Board recognizes that the Veteran has submitted an article in support of the assertion that air pollution or military burn pit smoke exposure is related to development of sleep apnea.  The Board notes that a treatise "can provide important support when combined with an opinion of a medical professional" if the treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  However, the Board affords greater probative value to the VA examiner's statements that this association has not been repetitively and independently confirmed by medical experts.  

In the absence of competent evidence that the Veteran's sleep apnea in service or is etiologically related to service, the claim for service connection must be denied. 

Bilateral Knee Disability 

The Veteran contends that the vigorous activities of tactical road marching, mass tactical airborne operations as a paratrooper, and infantry duties caused his current bilateral knee disability.  The Veteran noted that he was treated for knee problems in service, and both knees were placed in soft braces.  He essentially believes that such treatment with braces demonstrates that had the beginnings of degenerative changes in both knees in service.  

The Veteran's STRs show he complained of right knee pain of two weeks duration in May 1995.  The diagnosis was anterior cruciate ligament laxity.  STRs were negative for any complaints or findings of a left knee condition, or that he was given braces.  

VA bilateral knee X-ray dated in September 2007 were normal.  In October 2007, the Veteran underwent a VA physical therapy lower extremity evaluation.  The Veteran was diagnosed with bilateral knee pain and internal derangement of knee.  It was noted that a radiologic report of the knees was negative for joint pathology.  He was able to perform the exercises with minimal difficulty and discomfort.  It was noted that the Veteran could benefit from knee braces to support the joints when involved in strenuous activities. 

A VA Persian Gulf war examination was conducted in January 2010.  The Veteran stated that he had progressive bilateral knee pain but no specific injury.  The Veteran stated that he was seen in the service multiple times for knee pain but had no surgery or injections.  The Veteran's knee range of motion was essentially normal.  The diagnosis was bilateral knee strain.  In an April 2010 addendum to the January 2010 VA examination, that examiner reported knee strain with minor discomfort with movement.  The examiner stated that the Veteran's bilateral knee condition was unrelated to service, as there is no nexus to connect any current condition to an incident in service that occurred over 7 years ago for the left knee and 15 years ago for the right knee.  

In relying on the April 2010 opinion of the VA examiner, the Board specifically finds the examiner was fully informed of the pertinent factual premises of the case and that he provided a fully articulated opinion that was supported by a reasoned analysis.  Thus, the opinion is probative.  See Nieves-Rodriguez, supra.  There is no competent medical opinion to the contrary.

The Board notes that the Veteran's STRs are devoid of any reference to the Veteran being fitted with any knee braces.  However, even assuming he was, there is no competent evidence of record which demonstrates that his being given knee braces in service proves there was any degenerative process occurring during service.  Subsequent 2007 bilateral knee X-rays were normal.  In any event, the Board notes that resolution of these questions requires medical expertise.  To the extent that the Veteran is offering his own opinion that his currently diagnosed bilateral knee strain arose in service, or is etiologically related to service, inasmuch as the Veteran is not shown to have the specialized training necessary to render a competent opinion on these matters, his opinions in that regard are not competent medical evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the absence of competent evidence that the Veteran's bilateral knee disability was incurred in service or is etiologically related to service, the claim for service connection must be denied.

Conclusion

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, supra.


ORDER

Entitlement to an increased, 10 percent, rating for burn scars is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to service connection for an undiagnosed illness manifested by numbness, tingling, and pain to all extremities, and joint swelling to shoulders, elbows, and wrists is denied.

Entitlement to service connection for arthritis of hips, shoulders, elbows, and wrists is denied.

Entitlement to service connection for a neck injury is denied.  

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a left knee disability is denied.  


REMAND

Unfortunately, a remand is required concerning the headaches claim enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  

The examiner who conducted the February 2014 headaches examination stated that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain, and the Veteran's headaches impact his ability to work.  The Veteran will go home from work with severe onset headaches to rest and diminish the headaches.  However, there is no opinion of record regarding whether these headaches symptoms are productive of severe economic inadaptability.  The Board finds that an additional VA examination would aid in adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records, which are not currently contained in the electronic claims file.  If any records are not available, the Veteran should be notified of such.

2.  Return the electronic claims file to the VA examiner who conducted the February 2014 VA headaches examination, if available.  If the original VA physician is not available, a physician of similar qualifications should provide the requested opinion.  Following review of the electronic claims file, the examiner should provide an addendum opinion regarding whether there are very frequent completely prostrating and prolonged headaches attacks productive of severe economic inadaptability.  A complete rationale for any opinions expressed must be provided.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and afford an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


